Notice of Pre-AIA  or AIA  Status
1. 	The action is responsive to the filing of a non-provisional application on 09/08/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-14 are pending. Claim 14 is new.
This action is made Final. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are not persuasive. As to the remarks, Applicant contends Mukherjee does not receive mobile device identifiers corresponding to other users during a time threshold. The examiner disagrees. As expressly shown in Mukherjee each user device transmits GPS values to the system that are then provided to the device (fig. 9) with specific information attached. Therefore, the mobile device of a user Tom, and Susan are provided to the present user’s device as overlaid onto a map for a given time frame (e.g. real time). Thus, Mukherjee appears to show in contrast to applicant’s argument the feature. However, the Examiner also relied on Moser and Byrne to additionally teach or suggest the feature, thus applicant’s argument is considered moot in view of the new ground of rejection necessitated by applicant’s amendment. Applicant further contends Mukherjee doesn’t show a database for incidents, as claimed, where others have gathered previously and can project based on historical incident (location information) when for example a hostile force will coincide with a soldier and forces. The incident in the claim 1 and 2 are claimed broadly as incidents and not as argued in performing real time prediction analysis of a crowd based on individuals in the crowd. It appears applicant is arguing and importing features not within the claims. The prior art of Cuff has been removed from consideration and Byrne and Moser have been added to show how the skilled artisan would understand crowd prediction and monitoring and where mobile device identifiers and GPS location information can be used to determine the number of people at a given location for the purposes of crowd control. This action is made final as necessitated by applicant’s amendment.


Claim Rejections - 35 USC § 112
3. 	With respect to claim 13, in light of the substantial amendment to the claim, the previous rejection is considered moot. 

Claim Rejections - 35 USC § 103
4. 	`The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et. al. U.S. Publication No. 20160092469  published Mar. 31, 2016 in view of Byrne et. al. U.S. Publication No. 20150310371 published Oct. 29, 2015, in further view of Moser et. al. U.S. Publication No. 20130157684 published June 20, 2013.
With regard to Independent claim 1, 
a crowd detection interface for receiving a plurality of mobile device identifiers of a plurality of mobile devices from a crowd detection unit, wherein the plurality of mobile device identifiers correspond to a plurality of persons in a pre-determined geographic region during a time threshold and an incident database wherein a plurality of weight factors is associated with a plurality of stored mobile device identifiers, wherein the weight factors are computed based on a proximity of the associated mobile devices to a position of at least one historic incident that occurred in the past (Para 10,18, 21, 32, 41, 81-114). Mukherhjee teaches detecting at least a number of people (crowd/soldiers/forces) that are gathered or gathering and provides details on the threats to the soldier, thus detect a crowd). For example, using a location data and context aware reputation data, the system to alert, based on a detected gathering of people in an area. As stated in Mukherhjee the system can detect when a soldier located in a hostile region can be alerted to a crown of hostile forces in his proximity (Para 44-47) in real-time (threshold). Mukherhjee teaches using intelligence (item 430, fig. 4, location, user data, time of day) derived from user devices in communication with a server (Para 73-84) and with other data sources so as to communicate incident information about a given location the user is attempting to enter or is located within (Para 29-32, 36, 98-99). A real time dead reckoning of a user location can be determined with accelerometer information and gps coordinates (Para 137-138), thus detecting a device or multiple devices or users location is shown in Mukherhjee. As shown in Fig. 9, Mukherhjee shows at least where multiple people are identified in proximity to a geographical region (Jim, Tom, user, and susan) with their identity shown for the purposes of keeping track of others (Para 147) and indicating graphically the detected locations corresponding to the user and prior incidents in the area (e.g. noting the colors of each icon reflect reputation information in their immediate vicinity). As stated in (Para 59) the device includes user data and biometric data that would identify the user and that 
a prediction subsystem configured for: i) identifying one or more matches between at least one of the received mobile device identifiers and the stored mobile device identifiers to obtain one or more weight factors associated with the received mobile device identifiers, ii) totaling the one or more weight factors so as to obtain a total weight factor, iii) generating prediction data of an occurrence of the incident based on the total weight factor (See reputation score as a computed for a location gathers and pushing an alert to a user based on  a number of factors (See Para 17 and 36 and115-151, such as location, demographics, reputation, emotion, etc.)
Mukherhjee teaches a broad feature of detecting troops or others in a region. The present claim is not specific as to how the crowd detection occurs or the nature or type of crowd that is determined. Moreover, the mobile device identifiers is also not specific to a protocol, MAC address or other identifier, rather the claim is interpreted as referring to any mobile identifier. Thus, as explained above, Mukherhjee at least detects for said soldier when forces are near or are gathering, based on prior troop movements, and alerts the soldier that several troops are in proximity in the immediate time frame. Moreover, Mukherhjee identifies a user (Tom, Susan) by their device GPS information and device accelerometer information transmitted to a server and then rendered on a map overlay (fig. 9). Thus, Mukherhjee shows a mobile device identifier in the form of a name of the user holding it.  Nonetheless, the claim refers broadly to any and all forms of mobile device identifiers and broadly to any mechanism of determining crowd in a geographical region and computing a weight factor for incidents proximate to a location of the user, thus Byrne and Moser are relied upon to show how the skilled artisan would understand how crowd detection, mobile identifiers, and prediction of occurrences can be done in different ways. 

wherein the plurality of mobile device identifiers correspond to a plurality of persons in a pre-determined geographic region during a time threshold 
Bryne teaches a map much like the map of Mukherhjee. However, Bryne’s map includes additional data or key performance indicators (KPI) that correspond to a geographic region (fig. 3, Para 36-37). The KPI provides a visual cue of the KPI which are space and time based values. A KPI can be an indicator of a crowd at a location (Para 38). As shown, different indicators reflect a crowd size and indicate (See projection) when a given location will reach a threshold value at a future time (fig.3, Para 38-40, 47-49, 55-62). This allows the user or viewer to see a location and take an action. The user can set the parameters of the KPI such as setting or defining the location (Para 44) and setting the spatial range, time, color of indicator, projection function, etc (Para 44, Fig. 4, Para 50-52). As explicitly stated in Byrne this system is used for crowds (Para 45) and various crowd based metrics area available to measure different aspects of crowds (such as measuring noise, traffic, etc) (para 45). The system measures via camera, power consumption, etc and provides the map overlay, much like the overlay of Mukherhjee, to a police station or viewing user (Para 45-46). Bryne teaches using various sensors or location a KPI that tracks sensors with a time threshold and Weiss teaches a prediction for a specific device location. As stated, the sensors used depend on the KPI (Para 53). Identifiers of the sensor along with the sensor location are fed into the data source (Para 54). A number of sensors can be used by a city or department to monitor crowds (Para 54). As stated in Byrne, the system receives data value from an identified source including an identifier (Para 63). Byrne shows a determination is made as to a crowd reaching a threshold level within a specified time frame (Para 68-74). Finally, as Bryne has expressly indicated the information system can comprise one or more computing devices connected over a network and can contain any other computing device as known in the art (Para 24). The knowledge manager may receive inputs over a network (Para 25) and can operate in a network of any size (Para 25). The devices on the network can be handheld mobile devices (Para 30), as shown in fig. 1 (110, 120, 130) and (fig.2, via wireless Bluetooth) may also 
While Mukherjee shows identifying persons on a map in a system that detects mobile GPS device information thereby identifying the device by user (Fig. 9) and Byrne specifically refers to devices as sensors that have identifiers at a specific location where the devices can be mobile devices, Moser is relied upon to show that mobile devices include “mobile device identifiers”  that may be used to compare registered devices at a cell location with registered GPS data so that an accurate count of devices in the region can be measured (Para 29) and determine if an area is overcrowded (Para 15).
Moser expressly teaches mobile devices can be used to determine the location of the device (Para 3) where the device identifier is provided. Moser also teaches a crowd detection system using the location information of the mobile devices. (Para 16). Moser teaches when a number of devices exceed a threshold then the area is labeled as over-crowded (Para 16) and alerts a user. As shown in figure 2, a map of a cell service tower area and where each cell can be associated with geographical landmarks within the cell area (Para 25, 27). Moser teaches each device identifier is registered to the cell tower where each device can be identified by a SIM card number along with the GPS data. Thus, a mobile device identifier. Moser teaches based on the number of machines or devices in a cell that when a threshold number of devices is exceeded then the system alerts users of overcrowding (Para 29). Cell capacity can vary depending on the day of 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Mukherhjee, Byrne and Moser in front of them to modify the system of Mukherhjee to show wherein the plurality of mobile device identifiers correspond to a plurality of persons in a pre-determined geographic region during a time threshold. The motivation to combine Mukherhjee with Byrne and Moser first comes from Mukherhjee where Mukherhjee suggests any suitable data source about a particular location can be used and that any suitable network enabled device such as a sensor, detector, monitor or other device configured to provide a wide array of information can provide useful data to the display system (fig. 5) and Byrne is an example data source provider that uses a variety of sensors to collect data. Further motivation from Byrne where Byrne suggest to collect and analyze data collected every second from a range of small devices to large devices (Para 30) to create a single view of information to enable responders to respond to control a crowd (Para 1-2, 44 and 49). Finally further motivation to combine Moser with Mukherhjee and Bryne comes from Moser which suggests using mobile devices for crowd detection (Para 16) where displaying a map to a user of an overcrowded area can assist the user and officials in dissipating the crowd (Para 16 -17, 36) or avoiding the area, much like Mukherhjee’s incident alerts (Mukherhjee Para 41) and Byrnes alerts (Bryne Para 49) on a map. 
dependent claim 2, Mukherhjee teaches a system according wherein the incident database incorporates geographical data indicative of locations of the historic incidents, and wherein the weight factors are computed based on the geographical data. (See database 55, and using location data of the actual user (Para 85-104 and 136). 
With respect to dependent claim 3, Mukherhjee teaches a system wherein the crowd detection interface obtains location data from the crowd detection unit, the location data being indicative of locations of the mobile devices, and wherein the prediction subsystem is configured to total the weight factors in a pre-determined geographical region (Para 118-137).  
With respect to dependent claim 4, Mukherhjee teaches a system wherein the prediction subsystem is further configured for modifying the total weight factor based on at least one situational weight factor, the at least one situational weight factor being further calculated based on one from the list of: weather conditions, day or night time, weekdays, period of a city event and type of a city event (para 17, weather and time). 
With respect to dependent claim 5, Mukherhjee teaches a system wherein the prediction subsystem is further configured for: i) associating default weight factors to the received mobile device identifiers that do not match any of the stored mobile device identifiers; ii) totaling the weight factors of the received mobile device identifiers to obtain the total weight factor (See Para 173, uses default factors when the user is not near a common location).  
With respect to dependent claim 6, Mukherhjee teaches a system wherein the prediction subsystem is further configured for generating a warning signal if a probability of the occurrence of the incident is larger than a pre-defined incident probability threshold (Para 41, 114-117, alert meets threshold). 
With respect to dependent claim 7, Mukherhjee teaches a system wherein the crowd detection interface receives the plurality of mobile device identifiers in the form of at least one selected from 
With respect to dependent claim 8, Mukherhjee teaches a system wherein the system comprises the crowd detection unit and wherein the crowd detection unit, is a connected lighting system equipped with a plurality of sensors for receiving the plurality of mobile device identifiers (See lights Para 60 as alarms). 
With respect to dependent claim 9, Mukherhjee teaches a system wherein the weight factors (042, 404, 444) are calculated as a function of the maximum of a default weight factors and ( c r ( ( x i - x k , l ) 2 + ( y i - y k , l ) 2 ) ) , wherein c.sub.r is a spatial normalization factor, (x.sub.i,y.sub.i) represents coordinates of a historic incident l and (x.sub.k,l,y.sub.k,l) represents coordinates of an associated mobile device k and obtained from obtained from an initial weight factor and a time decay factor.  (See Para 118-134, which determines the user location and normalizes distance user is spatially from incident. The system also uses incident template to compute the incident score that is compared to the location of the mobile device in proximity to the prior incident location. 
With respect to claim 12, claim 12 reflects a method comprising a set of steps performed in a substantially similar manner as those in claim 1. Thus is rejected along the same rationale. 
With respect to claim 13, refers to a non-transitory computer medium storing instructions for causing a processor to perform substantially similar steps as those in claim 1, thus claim 13 is rejected along the same rationale as claim 1.
With respect to claim 14, as indicated in the above rejection Mukherhjee in view of Bryne in view of Moser teaches each element of claim 1. 
Mukherhjee does not teach the time threshold is one second. 
nd and 6th avenue intersection may occur in 54 minutes , therefore the interface shows (fig. 3, 4) when corresponding persons and mobile devices have gathered and will exceed a threshold measure of users during a time threshold. As shown in figure 8, (Para 71) the system can predict when a crowd density will reach a threshold number in the next hour (or time threshold). As explained in figure 10, and shown in the popup 375 the data retrieved is historical data covering the last three hours, which includes a 1 second threshold as the location is continuously monitored. As depicted the system displays a projected threshold breach on the mapped road at a point in time (e.g. 1 hour) and what the current crowd level is in real time. Therefore, at a very minimum Bryne displays the status of plurality of mobile device identifiers correspond to a plurality of persons in a pre-determined geographic region during a time threshold of one second, as each of the real time KPI depict the changes in the monitored values in real time or as a one second threshold displayed in continuous manner leading up to the potential breach in figure 3 and 10 given that the system knows currently when a future location is predicted to be breached and monitors continuously up to the breach point and beyond, thereby providing the near real time assessment to the display and user. 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Mukherhjee, Byrne and Moser in front of them to modify the system of Mukherhjee to show wherein the time threshold is one second. The motivation to combine Mukherhjee with Byrne and Moser first comes from Mukherhjee where Mukherhjee suggests any suitable data source about a particular location can be used and that any suitable network enabled device such as a sensor, detector, monitor or other device configured to provide 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the
ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d
1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


    PNG
    media_image1.png
    599
    1854
    media_image1.png
    Greyscale



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179